Exhibit 10.12

 

MASTER EXECUTIVE EMPLOYMENT AGREEMENT

 

Dear Wang Chao:

 

This Master Executive Employment Agreement, dated as of April 1, 2004 (this
“Agreement”), is made and entered into by and between you and AsiaInfo Holdings,
Inc., a Delaware corporation (the “Company”). For purposes of this Master
Agreement, “Group” means the Company and any direct or indirect subsidiaries of
the Company.

 

1.   Purpose of this Agreement and the Supplementary Agreements

 

1.1.   The purpose of this Agreement is to set forth certain principal terms and
conditions that apply to all of the employment services you render to the
Company and other members of the Group, either directly or pursuant to
secondments or similar arrangements. Your employment shall also be governed from
time to time by certain additional written agreements entered into between you
and the Company or other members of the Group (hereinafter “Supplementary
Agreements”), as well as the written policies of the Company and the Group. The
term of your employment, along with your salary and benefits and the provisions
relevant to the termination of your employment by you or the Group are set forth
in the Supplementary Agreements. Any of the Supplementary Agreements may be
terminated, modified or amended from time to time in accordance with their
respective terms. In the event of any conflict between the terms of any such
Supplementary Agreement and the terms hereof, the terms hereof shall govern.

 

1.2.   Currently, the Supplementary Agreements in effect between you and the
Company are as follows:

 

  (a)   the Labor Contract between AsiaInfo Technologies (China), Inc., a
company organized under the laws of the People’s Republic of China (“AsiaInfo
Technologies”) and you (the “Labor Contract”); and

 

  (b)   the Change of Control Agreement between you and the Company dated as of
the date hereof.

 

2.   Confidential Information and Inventions

 

You agree to comply strictly with the confidentiality and invention assignment
provisions attached to this Agreement as Appendix I.

 

3.   Non-Competition

 

3.1.   You acknowledge that:

 

  (a)   you possess skills that are special, unique or extraordinary;

 

  (b)   the level of compensation and the provisions in the Supplementary
Agreements for compensation are partly in consideration of and conditioned upon
your not competing with the Group;

 

  (c)   the provisions of this Clause 3 are essential to protect the business
and goodwill of the Group.

 

3.2.   You agree that during your employment with the Group, and for a period of
six (6) months thereafter (the “Covenant Period”) you will not render services
for any organization, or engage directly or indirectly in any other employment,
business, or business related activity unless you receive the prior written
approval of the Company’s Board of Directors (the “Board”) to hold such outside
employment or engage in such business or activity. Such written approval will
not be unreasonably withheld if such outside employment, business or activity
would not in any way be competitive with the business or proposed business of
the Group or otherwise conflict with or adversely affect in any way your
performance of your employment obligations to the Group.

 

3.3.  

You agree that, during your employment, you shall devote substantially all your
business efforts and time to the Group. You further agree that,



--------------------------------------------------------------------------------

 

during your employment, you will not actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the Board; provided, however, that you may:

 

  (a)   serve in any capacity with any professional, community, industry, civic,
educational or charitable organization;

 

  (b)   serve as a member of corporate boards or directors on which you
currently serve and, with the consent of the Board (which consent shall not be
unreasonably withheld or delayed), other corporate boards of directors; and

 

  (c)   manage your personal investments and legal affairs so long as such
activities do not materially interfere with the discharge of your duties to the
Group.

 

3.4.   You agree that during your employment and the Covenant Period, except as
provided below, you will not:

 

  (a)   accept employment with or render services or advice to any organization,
or engage, directly or indirectly in any business that competes with the
business of the Group in any province in the People’s Republic of China (the
“PRC”) where the Group is physically located or in which it generates more than
5% of its China revenues, as well as all areas of Hong Kong, Macau and Taiwan;

 

  (b)   become an owner of any company which provides products or services that
are competitive with those offered or planned by the Group, including, but not
limited to, companies offering system integration services or telecommunications
infrastructure software products in the PRC, Hong Kong, Macau or Taiwan (the
business activities referred to in this paragraph will hereinafter be referred
to as the “Business”); or

 

  (c)   directly or indirectly disrupt, damage or interfere with the operation
or business of the Group by soliciting, recruiting, diverting, taking away or
otherwise interfering with any customers or clients of the Group; or

 

  (d)   directly or indirectly solicit or encourage any employee or consultant
of the Group to terminate his or her employment or engagement, or to accept
employment or an engagement with any other company.

 

3.5.   Notwithstanding the foregoing, you may own, directly or indirectly,
solely as an investment, up to, but not more than, one percent (1%) of any class
of “publicly traded securities” of any company engaged in the Business. The term
“publicly traded securities” shall mean securities that are traded on an
internationally-recognized securities exchange.

 

3.6.   If any restriction set forth in this Clause is found by a court or
arbitrator to be unenforceable by reason of its extent, duration, geographical
scope or for any other reason, then you agree, and hereby submit, to the
reduction and limitation of such prohibition to such extent, duration,
geographical scope or other provision as shall be deemed enforceable.

 

3.7.   You acknowledge that irreparable harm will be suffered by the Company in
the event of the breach by you of any of your obligations under this Agreement,
and that the Company will be entitled, by reason of such breach or any
threatened breach, to enforce by an injunction or decree of specific performance
the obligations set forth in this Agreement, in addition to the Company’s other
rights. Any claims asserted by you against the Company shall not constitute a
defense in any injunction action brought by the Company to obtain specific
enforcement.

 

4.   Arbitration

 

4.1.  

You agree that any dispute or controversy arising out of or in any way
concerning this Agreement or your employment with the Company or any other
member of the Group, shall be submitted to a single arbitrator appointed by the
Hong Kong International Arbitration Center. The



--------------------------------------------------------------------------------

 

arbitration shall be conducted in Hong Kong in accordance with the then
applicable arbitration rules of the United Nations Commission on International
Trade Law and the language used in the arbitral proceedings shall be English.
The arbitration award shall be final, conclusive and binding on the parties to
the arbitration. Judgement may be entered on the arbitration award in any court
having jurisdiction. The Company and you shall each pay one-half of the costs
and expenses of such arbitration, and each party shall separately pay its
counsel’s fees and expenses. Notwithstanding this arbitration clause, the
parties may apply for injunctive relief to any court with jurisdiction.

 

4.2.   You understand that each party’s promise to resolve claims by arbitration
in accordance with the provisions of this Agreement, rather than through the
courts, is consideration for the other party’s like promise.

 

5.   Miscellaneous Provisions

 

This Agreement and the Supplemental Agreements represent the entire agreement
among you, the Company and the other members of the Group relating to your
employment and the additional matters provided for herein and therein. This
Agreement may be amended or altered only in a writing signed by you and the
Company.

 

This agreement shall be construed and interpreted in accordance with the laws of
the State of Delaware. Each provision of this Agreement is severable from the
others, and if any provision hereof shall be to any extent unenforceable it and
the other provisions shall continue to be enforceable to the full extent
allowable, as if such offending provision had not been a part of this Agreement.

 

Sincerely,

 

ASIAINFO HOLDINGS, INC.

By:

 

/s/    XINGSHENG ZHANG

   

--------------------------------------------------------------------------------

   

Name: Xingsheng Zhang

   

Title: President and Chief Executive Officer

 

I agree to and accept the terms and conditions of this Agreement.

 

/s/    WANG CHAO

--------------------------------------------------------------------------------

Wang Chao



--------------------------------------------------------------------------------

APPENDIX I

CONFIDENTIAL INFORMATION AND INVENTIONS

 

For purposes of this Appendix, the “Company” means AsiaInfo Holdings, Inc., a
Delaware corporation, and the “Group” means the Company and any direct or
indirect subsidiary of the Company.

 

1.   Confidential Information.

 

(a) Company Information. I agree at all times during the term of my employment
and thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company or the benefit of the Group, or to disclose to any
person, firm or corporation without written authorization of the Board of
Directors of the Company, any Confidential Information (as hereafter defined). I
understand that “Confidential Information” means any proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products, services, customer lists and customers
(including, but not limited to, customers of the Company and/or any other member
of the Group on whom I called or with whom I became acquainted during the term
of my employment), partners, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, yield data, equipment modifications, pricing,
marketing, finances or other business information of the Group disclosed to me
by or obtained by me from the Company and/or any other member of the Group
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment. I further understand that Confidential Information does
not include any of the foregoing items which has become publicly known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

 

(b) Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of any former or concurrent employer or other person or entity and
that I will not bring onto the premises of the Company and/or any other member
of the Group any unpublished document or proprietary information belonging to
any such employer, person or entity unless consented to in writing by such
employer, person or entity. I agree to indemnify the Company and/or any other
member of the Group and hold it or them harmless from all claims, liabilities,
damages and expenses, including reasonable attorneys fees and costs of
litigation, arising out of or in connection with any violation or claimed
violation of a third party’s rights resulting from any use by the Company and/or
any other member of the Group of such proprietary information or trade secrets
improperly used or disclosed by me.

 

(c) Third Party Information. I recognize that the Company and other members of
the Group have received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
or the part of other members of the Group to maintain the confidentiality of
such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

 

2.   Inventions.

 

(a) Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks or trade secrets, processes, copyright works, know-how, any other
work’s information or matter which gives rise or may give rise to any
intellectual property of whatsoever nature, whether or not patentable or
registrable under any law of any country, which I may solely or jointly conceive
or develop or reduce to practice, or cause to be conceived or developed or
reduced to practice, during the period of time I am in the employ of the Company
(collectively referred to as “Inventions”), except as provided in Section 2(e)
below. I acknowledge that the Company, or its designee, has the absolute title,
right



--------------------------------------------------------------------------------

or interest in and to any and all original inventions or works of authorship
which are made by me, as an employee, (solely or jointly with others) within the
scope of and during the period of my employment with the Company. I understand
and agree that the decision whether or not to commercialize or market any
invention developed by me solely or jointly with others is within the Company’
sole discretion and for the sole benefit of the Company and/or any other member
of the Group, and that no royalty will be due to me as a result of the Company’s
efforts (or the efforts of any member of the Group) to commercialize or market
any such Invention.

 

(b) Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings, and any other format that may be specified by
the Company. The records will be available to and remain the sole property of
the Company at all times.

 

(c) Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
(or its designee’s) rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of my employment with the Group for any reason.
If the Company or its designee is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

 

3.   Returning Company Documents.

 

I agree that, at the time of leaving the employ of the Company, I will deliver
to the Company (and will not keep in my possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my employment with the Company or otherwise
belonging to the Company and/or any other member of the Group.